                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


SARAH LEANN KELLY,

       Petitioner,

v.                                                   No. 1:16-cv-01040-JDB-egb

UNITED STATES OF AMERICA,

       Respondent.


                        ORDER CONSTRUING LETTER AS MOTION
                                       AND
                     TRANSFERRING MOTION TO COURT OF APPEALS
                         AS SECOND OR SUCCESSIVE PETITION


       On January 21, 2020, Petitioner, Sarah Leann Kelly, filed a letter in this matter in which

she requested relief from her conviction on the basis of the United States Supreme Court’s recent

decision in Rehaif v. United States, 139 S. Ct. 2191 (2019).1 (Docket Entry (“D.E.”) 18.) The

Court construes the letter as a motion to vacate, set aside, or correct sentence pursuant 28 U.S.C.

§ 2255. For the reasons that follow, the motion must be transferred to the Sixth Circuit Court of

Appeals.

       Petitioner previously filed a § 2255 petition, which the Court denied on December 14,

2018. (D.E. 13.) The Sixth Circuit denied a certificate of appealability. (D.E. 17.) The motion

now before the Court presents a new ground for habeas relief, and therefore constitutes a second

or successive petition. See Gonzalez v. Crosby, 545 U.S. 524, 532 (2005) (holding a claim filed




       1
        Petitioner also requested relief under the First Step Act, Pub. L. No. 115-391, 132 Stat.
5194 (2018). The request has been docketed in her criminal case. (United States v. Sarah Leann
Kelly, No. 1:13-cr-10055-JDB-1 (W.D. Tenn.), D.E. 49.)
subsequent to a first § 2255 petition which asserts a “new ground for relief” is a second or

successive petition) (citing 28 U.S.C. § 2244(b)).

       “Before a second or successive application . . . is filed in the district court, the applicant

shall move in the appropriate court of appeals for an order authorizing the district court to consider

the application.” 28 U.S.C. § 2244(b)(3)(A). Kelly has not yet obtained authorization from the

Sixth Circuit to file her new claim. The motion is therefore TRANSFERRED to the United States

Court of Appeals for the Sixth Circuit. See In re Sims, 111 F.3d 45, 47 (6th Cir. 1997) (per curiam)

(district courts should transfer to the appellate court second or successive petitions filed without

authorization from the Sixth Circuit).

       IT IS SO ORDERED this 22nd day of January 2020.

                                               s/ J. DANIEL BREEN
                                               UNITED STATES DISTRICT JUDGE




                                                  2
